1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        CASE NO. 15-cr-02691-LAB
11
                                       Plaintiff,
12                                                    ORDER DENYING SUCCESSIVE
                         vs.                          MOTION FOR REDUCTION OF
13                                                    SENTENCE UNDER 18 U.S.C.
     PAUBLINO CARRANZA CORRALEZ,                      § 3582(c)(2)
14
                                    Defendant.
15                                                    [Dkt. No. 66]
16
17         In 2016, Paublino Carranza Corralez pleaded guilty to conspiracy to import

18   methamphetamine, cocaine, and heroin into the United States and this Court sentenced

19   him to the mandatory minimum term of 120 months imprisonment. In 2018, Carranza

20   filed a motion under 18 U.S.C. § 3582(c)(2) asking this Court to reduce his sentence. His

21   motion was denied because Carranza is not eligible for a sentence reduction under

22   § 3582(c)(2). See Dkt. No. 58. In this successive motion, Carranza again seeks a

23   sentence reduction under § 3582(c)(2). Dkt. No. 66. This Court has already reviewed

24   the issue and no further successive motions will be entertained. The motion is DENIED.

25         IT IS SO ORDERED.

26   Dated: October 10, 2019

27                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
28



                                                -1-
